                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA, EX                       Case No. 4:16-cv-05241-KAW
                                         REL., et al.,
                                   8                                                        ORDER DENYING PLAINTIFF'S
                                                        Plaintiffs,                         MOTION FOR LEAVE TO FILE
                                   9                                                        MOTION FOR RECONSIDERATION;
                                                 v.                                         ORDER DENYING MOTION TO
                                  10                                                        STRIKE DEFENDANT’S OPPOSITION
                                         SINGULEX, INC.,
                                  11                                                        Re: Dkt. Nos. 56 & 58
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On April 3, 2019, the Court granted Defendant Singulex, Inc.’s motion to compel

                                  14   arbitration, and denied Plaintiff Vicki Swartzell’s motion for leave to file a third amended

                                  15   complaint as moot. (Order, Dkt. No. 54.) On April 11, 2019, Plaintiff filed a motion for leave to

                                  16   file a motion for reconsideration of the Court’s April 3 order.

                                  17          Having considered the moving papers and the relevant legal authority, the Court DENIES

                                  18   the motion for leave to file a motion for reconsideration.

                                  19                                        I.    BACKGROUND
                                  20          One November 3, 2014, Defendant Singulex, Inc. offered Plaintiff Vicki Swartzell the

                                  21   position of Area Business Executive, Wisconsin Territory, beginning on November 6, 2014. (Decl.

                                  22   of Vicki Swartzell, “Swartzell Decl.,” Dkt. No. 46 at 37 ¶¶ 14, 17; Offer Letter, Swartzell Decl.,

                                  23   Ex. 1.) The offer letter stated that Plaintiff would be required to sign an employment agreement,

                                  24   titled “At-Will Employment, Confidential Information, Invention Assignment, and Arbitration

                                  25   Agreement,” as a term of her employment. (Offer Letter at 2.) Plaintiff signed and returned the

                                  26   offer letter on or around November 4, 2014. (Swartzell Decl. ¶ 13; Offer Letter at 3.) The

                                  27   Agreement contained provisions to arbitrate virtually all employment-related claims between the

                                  28   parties.” (Agreement § 12A, Swartzell Decl., Ex. 2; Agreement, Decl. of Alyssa McConnell,
                                   1   “McConnell Decl.,” Dkt. No. 36-1, Ex. A.) On November 21, 2014, Singulex held a training for

                                   2   new employees, where Plaintiff signed the signature page of the Agreement. (Swartzell Decl. ¶¶

                                   3   17-18.) The Agreement contained a severability clause, stating that, “[i]f one or more of the

                                   4   provisions in this Agreement are deemed void by law, then the remaining provisions will continue

                                   5   in full force and effect.” (Agreement § 13C.)

                                   6          On September 13, 2016, this case was filed under seal pursuant to the False Claims Act

                                   7   (“FCA”). Relators, originally identified as Jane Doe and John Doe, brought two FCA counts

                                   8   against Singulex on behalf of the United States, claiming that Singulex, which operated a clinical

                                   9   testing laboratory, undertook a scheme to cause the submission of false claims for payment to the

                                  10   federal health care programs. (Second Am. Compl., “SAC,” Dkt. No. 12 ¶ 18.) These claims,

                                  11   Counts I and II, have since been settled and dismissed. (See Dkt. Nos. 19 & 33.)

                                  12          On May 3, 2018, prior to finalizing the settlement of the United States’ claims, Swartzell
Northern District of California
 United States District Court




                                  13   (formerly “Jane Doe”), moved for leave to file a second amended complaint to add a FCA

                                  14   retaliation claim under 31 U.S.C. § 3730(h), and a claim for unpaid wages under Wisconsin law.

                                  15   (Dkt. No. 11.) On June 21, 2018, the Court granted leave to file the SAC, and it was deemed filed

                                  16   as of that date. (Dkt. No. 15.) After the voluntary dismissal of the United States’ claims, only

                                  17   Swartzell’s personal employment-related claims remain.

                                  18          On January 25, 2019, Defendant filed a motion to compel arbitration. On February 8,

                                  19   2019, Plaintiff filed a motion for leave to file a third amended complaint. On April 3, 2019, the

                                  20   Court granted Defendant’s motion to compel arbitration and denied Plaintiff’s motion for leave to

                                  21   file a third amended complaint as moot. (Order, Dkt. No. 54.)

                                  22          On April 11, 2019, Plaintiff filed a motion for leave to file a motion for reconsideration of

                                  23   the April 3 order. (Pl.’s Mot., Dkt. No. 56.) On April 15, 2019, Defendant filed an opposition.

                                  24   (Def.’s Opp’n, Dkt. No. 57.)

                                  25          On April 17, 2019, Plaintiff filed an objection to Defendant’s opposition and moved to

                                  26   strike the opposition on the grounds that was not permitted under Civil Local Rule 7-9(d). (Dkt.

                                  27   No. 58.) On May 1, 2019, Defendant filed an opposition to Plaintiff’s objection and motion to

                                  28   strike. (Dkt. No. 59.)
                                                                                         2
                                   1                                     II.      LEGAL STANDARD

                                   2          District courts possess the “inherent procedural power to reconsider, rescind, or modify an

                                   3   interlocutory order” before entry of final judgment. City of L.A., Harbor Div. v. Santa Monica

                                   4   Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001); see also Fed. R. Civ. P. 54(b) (stating that any

                                   5   order or decision which does not end the action “may be revised at any time before the entry of a

                                   6   judgment adjudicating all the claims and all the parties' rights and liabilities”). Reconsideration is

                                   7   appropriate where: (1) a material difference in fact or law exists from that which was presented to

                                   8   the court before entry of the interlocutory order for which reconsideration is sought; (2) the

                                   9   emergence of new material facts or a change of law after the time of the order; or (3) a manifest

                                  10   failure by the Court to consider material facts or dispositive legal arguments which were presented

                                  11   to the Court before the interlocutory order. (Civil L.R. 7-9(b).)

                                  12                                           III.   DISCUSSION
Northern District of California
 United States District Court




                                  13          As an initial matter, the Court DENIES Plaintiff’s motion to strike on the grounds that,

                                  14   while the language in Civil Local Rule 7-9(d) does not require that the opposing party file a

                                  15   response, it does not prohibit the filing of one. Civil L.R. 7-1(d) (“Unless otherwise ordered by the

                                  16   assigned Judge, no response need be filed and no hearing will be held concerning a motion for

                                  17   leave to file a motion to reconsider.”)

                                  18          Plaintiff seeks leave to file a motion for reconsideration based on four purportedly manifest

                                  19   failures: 1) the Court failed to consider material facts and dispositive legal arguments in finding

                                  20   that Plaintiff was not placed under economic duress; 2) the Court did not consider material facts

                                  21   and dispositive legal arguments in finding that the Arbitration Agreement at issue contained only a

                                  22   minimal degree of procedural unconscionability; 3) the Court failed to apply the proper balancing

                                  23   test required when determining whether the Agreement at issue was so permeated with

                                  24   unlawfulness to render severability inappropriate; and 4) the Court did not consider dispositive

                                  25   legal arguments presented in Plaintiff’s Reply Brief in support of the motion for leave to file the

                                  26   third amended complaint in determining that the “motion for leave to file the third amended

                                  27   complaint is mooted by the granting of the motion to compel arbitration.” (Pl.’s Mot. at 3-4.)

                                  28          The Court will address each argument below.
                                                                                         3
                                   1          A.     Economic Duress

                                   2           First, Plaintiff argues that the Court failed to consider that the material fact that the

                                   3   Agreement presented to Plaintiff with the offer letter was materially different in substance than the

                                   4   Agreement signed on November 21, 2014. (Pl.’s Mot. at 4.) Plaintiff cites to the redline version of

                                   5   the November 21, 2014 agreement comparing it to the version of the Agreement furnished with

                                   6   Plaintiff’s offer letter on November 3, 2014. Id. To the contrary, the only substantive, material

                                   7   difference between the two agreements is that “the Exclusions Database Certification of the later

                                   8   Agreement includes ‘an Annual Employee Compliance Certification’ form.” (Decl. of Alyssa

                                   9   McConnell ISO Def.’s Reply to the Motion to Compel Arbitration, “McConnell Decl.,” Dkt. No.

                                  10   47-1, ¶ 15; Redline Version, McConnell Decl., Ex. E.) The Annual Employee Compliance

                                  11   Certification Form requires the employee to certify that they are not barred from working in the

                                  12   health care industry and are abiding by the company’s code of conduct, and have been doing so for
Northern District of California
 United States District Court




                                  13   the past 12 months. (Redline Version at 12.) All other changes to the Agreement were of the

                                  14   minor reformatting variety, such as tab spacing, case, and heading list styles. There was no

                                  15   substantive change to the arbitration provision. Id. at 6-7. Thus, Plaintiff’s representation that the

                                  16   November 21, 2014 Agreement was a “materially different and entirely new Agreement” is

                                  17   incorrect. (See Pl.’s Mot. at 4.)

                                  18           Second, Plaintiff contends that the Court improperly relied upon the dissenting opinion in

                                  19   Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1282 (9th Cir. 2006), in determining that Plaintiff

                                  20   was gainfully employed and, therefore, did not suffer economic duress. (Pl.’s Mot. at 6.) While the

                                  21   Court cited to a dissenting opinion as an example, the dissent is in line with more recent cases

                                  22   concerning economic duress, so that does not materially alter the analysis. “The elements of

                                  23   economic duress are: (1) a sufficiently coercive wrongful act on the part of the defendant; (2) no

                                  24   reasonable alternative on the part of the plaintiff; (3) knowledge of the plaintiff's economic

                                  25   vulnerability; and (4) actual inducement to contract.” Tanner v. Kaiser Found. Health Plan, Inc.,

                                  26   No. C 15-02763-SBA, 2016 WL 4076116, at *4 (N.D. Cal. Aug. 1, 2016); see also Hicks v. PGA

                                  27   Tour, Inc., 897 F.3d 1109, 1119 (9th Cir. 2018). In Hicks, the Ninth Circuit found that there was

                                  28   no economic duress in the adhesive contract the golf caddies were required to sign to work on the
                                                                                           4
                                   1   PGA Tour. 897 F.3d at 1119. Specifically, the caddies knew their uniforms required them to wear

                                   2   the Tour’s bibs displaying sponsorship information. Id. This was despite the fact that the caddies

                                   3   would have been precluded from employment at the highest level, and likely the only level where

                                   4   caddies are well compensated. See id. Instead, the Ninth Circuit found that the allegation that they

                                   5   were coerced on the threat of extreme economic hardship was not plausible based on that

                                   6   knowledge. Id. at 1120.

                                   7          Here, Plaintiff was in a far less precarious situation than the Hicks caddies, because she

                                   8   was gainfully employed when she was offered the position with Singulex. Furthermore, Plaintiff

                                   9   significantly contributed to her purported economic duress by telling a coworker that she was

                                  10   going to leave to accept the job at Singulex. (Order at 3.) Thus, Plaintiff has not established any

                                  11   dire economic conditions, such as imminent bankruptcy or financial ruin, except potentially that of

                                  12   her own making. See Tanner, 2016 WL 4076116, at *5. To the extent that this was a contract of
Northern District of California
 United States District Court




                                  13   adhesion, the undersigned sufficiently addressed that issue, and found that, in the absence of

                                  14   duress caused by Singulex, there is minimal procedural unconscionability. Id. at 5.

                                  15          Accordingly, the Court did not err in finding that Plaintiff did not suffer economic duress.

                                  16          B.    Degree of Procedural Unconscionability
                                  17          Here, Plaintiff reiterates her argument that there were substantive differences in the two

                                  18   Agreements rendering the November 21 Agreement “entirely new.” (Pl.’s Mot. at 4, 6.) As

                                  19   discussed above, Plaintiff is incorrect. See discussion, supra, Part III.A.

                                  20          C.    Unconscionability Balancing Test
                                  21          Plaintiff argues that the high degree of procedural unconscionability requires that she only

                                  22   demonstrate a minimal degree of substantive unconscionability, which would have rendered the

                                  23   Agreement unenforceable. (Pl.’s Mot. at 8.) Even if true, any error in determining the degree of

                                  24   procedural unconscionability would be harmless, because, with the severance of the

                                  25   unconscionable fee-shifting provision, the Agreement had no substantive unconscionability. (See

                                  26   Order at 10-11.)

                                  27   ///

                                  28   ///
                                                                                          5
                                              D.     Arguments presented in Plaintiff’s Reply to the motion for leave to file the third
                                   1                 amended complaint
                                   2           Lastly, Plaintiff argues that the Court erred in determining that Plaintiff’s motion for leave

                                   3   to file the third amended complaint was mooted by the granting of the motion to compel

                                   4   arbitration. (Pl.’s Mot. at 8.) Instead, Plaintiff contends that the Court should have considered

                                   5   Plaintiff’s argument in her Reply in support of the motion for leave to amend. Id. This argument is

                                   6   unavailing for three reasons.

                                   7           First, the proper procedure would have been for Plaintiff to file a motion for leave to file a

                                   8   sur-reply to the motion to compel.

                                   9           Second, the Court did not address the motion for leave to amend on the merits. Rather, the

                                  10   Court found that the motion fell within the scope of arbitration, because the Agreement clearly

                                  11   provided that “the arbitrator shall have the power to decide any motions brought by any party to

                                  12   the arbitration . . . prior to any arbitration hearing,” and appropriately advised Plaintiff that she
Northern District of California
 United States District Court




                                  13   may file a motion for leave to amend once the arbitration process commenced. (Order at 11.)

                                  14   Thus, the denial was without prejudice. See id.

                                  15           Third, even if the Court had considered the merits, Plaintiff argued in her Reply that

                                  16   amendment was not futile, because her “claims are not subject to arbitration. (Dkt. No. 51 at 11)

                                  17   (emphasis in original.) Alternatively, even if they were subject to arbitration, Plaintiff argued that

                                  18   leave to amend should still be granted. Id. Plaintiff’s reliance on Lee v. Postmates, Inc. for this

                                  19   proposition, however, is misplaced. As an initial matter, Postmates is not binding. Moreover, it is

                                  20   distinguishable on the facts. While Postmates involved both a motion to compel arbitration and a

                                  21   motion for leave to amend, the plaintiff sought to amend her complaint to add additional

                                  22   representative plaintiffs who had opted out of the arbitration provisions, so that the class claims

                                  23   could proceed even if she was required to arbitrate her own claims. 2018 U.S. Dist. LEXIS

                                  24   176965, at * 8.1 Here, Plaintiff is seeking leave to amend to add additional, individual

                                  25

                                  26
                                       1
                                        The Court notes that the Postmates arbitration provision explicitly stated that “[t]he arbitrator
                                       may hear motions to dismiss and/or motions for summary judgment and will apply the standards
                                  27   of the Federal Rules of Civil Procedure governing such motions[.]” Postmates Fleet Agreement,
                                       Lee v. Postmates, Inc., Case No. 18-cv-03421-JCS (N.D. Cal. Jul. 20, 2018), ECF No. 14-3 at 12.
                                  28   Unlike the Singulex Agreement, it does not authorize the arbitrator to hear “any motion,” which
                                       may have contributed to the magistrate judge’s decision to grant leave to amend to add the
                                                                                        6
                                   1   employment claims, which fall squarely within the scope of the Agreement and must be resolved

                                   2   by the arbitrator. (See Dkt. No. 45 at 4.)

                                   3          Accordingly, the undersigned did not err in not considering the arguments raised in

                                   4   Plaintiff’s reply to the motion for leave to file a third amended complaint.

                                   5                                        IV.     CONCLUSION

                                   6          For the reasons set forth above, the Court did not manifestly fail to consider material facts

                                   7   and dispositive legal arguments in granting Singulex’s motion to compel arbitration. Accordingly,

                                   8   Plaintiff’s motion for leave to file a motion for reconsideration is DENIED.

                                   9          Additionally, Plaintiff’s motion to strike Defendant’s opposition to the motion for leave to

                                  10   file a motion for reconsideration is DENIED.

                                  11          IT IS SO ORDERED.

                                  12   Dated: May 3, 2019
Northern District of California
 United States District Court




                                                                                             __________________________________
                                  13                                                         KANDIS A. WESTMORE
                                  14                                                         United States Magistrate Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       additional parties who were not subject to the arbitration provisions.
                                                                                         7
